1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA
10

11    KELLI HAYWARD, an individual,                   No. 2:16-cv-03047-MCE-DMC
12                      Plaintiff,
13           v.                                       ORDER
14    BANK OF AMERICA, N.A.,
15                      Defendant.
16

17

18          Through the present lawsuit, Plaintiff Kelli Hayward (“Plaintiff”) seeks damages

19   against her mortgage servicer, Defendant Bank of America, N.A., (“BANA”) on grounds

20   that BANA wrongfully withheld payments received from Plaintiff’s insurance carrier

21   following a 2013 fire loss and failed to credit those retained funds against the

22   outstanding balance owing on Plaintiff’s mortgage loan. Plaintiff’s operative First

23   Amended Complaint (“FAC”) asserts ten claims against BANA: 1) violation of the

24   federal Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”); violation of

25   California’s Rosenthal Act, Cal. Civ. Code §§ 1788, et seq.; 3) negligence; 4) invasion of

26   privacy; 5) breach of contract; 6) conversion; 7) quiet title; 8) intentional infliction of

27   emotional distress; 9) violation of California Consumer Legal Remedies Act, Cal. Civ.

28   Code §§ 1750, et seq. (“CLRA”); and 10) violation of California Consumer Credit
                                                      1
1    Reporting Agency Act, Cal. Civ. Code §§ 1788, et seq. (“CCRAA”). Federal question
2    jurisdiction is premised on Plaintiff’s TCPA claim pursuant to 28 U.S.C. § 1331.
3            Presently before the Court is Defendant BANA’s Renewed Motion for Summary
4    Judgment, or in the alternative Partial Summary Judgment. ECF No. 49. As set forth
5    below, that Motion is GRANTED in part and DENIED in part.1
6

7                                              BACKGROUND
8

9            On January 22, 2009, Plaintiff obtained a mortgage loan in the amount of
10   $251,000 for the purchase of residential real property located at 14636 Cloverdale Road
11   in Anderson, California (“property”). That purchase was memorialized in a Promissory
12   Note (“the Note”) and secured by a Deed of Trust. Def.’s Stmt. of Undisputed Facts
13   (“SUF”), No. 1. Defendant BANA has at all relevant times been the beneficiary and
14   servicer of Plaintiff’s loan, with full authority to enforce the terms of the Note and Deed of
15   Trust. Id. at No. 2.
16           Plaintiff regularly missed payments on her mortgage beginning in 2009, and no
17   payment on the loan has been made since September of 2012. Id. at No. 3. In
18   September 2013, Plaintiff’s property was destroyed as a result of the so-called Clover
19   Wildfire. Id. at No. 5, FAC, ¶ 21. In the aftermath of the fire, Plaintiff hired a third-party
20   loss adjuster, Greenspan Company Adjusters International (“Greenspan”) to assist with
21   her insurance claims in exchange for a guaranteed payment to Greenspan of ten
22   percent of all insurance proceeds recovered on her behalf.
23           The Deed of Trust both required Plaintiff to insure the property and, in the event of
24   a loss, to direct any insurance payment to BANA. The Deed of Trust further permitted,
25   BANA, at its option, to apply any such insurance proceeds “either (a) to the reduction of
26   ///
27
             1
               Having determined that oral argument would not be of material assistance, the Court submitted
28   this matter on the briefs in accordance with E.D. Local Rule 230(g).
                                                         2
1    the indebtedness. [ …], or (b) to the restoration or repair of the damaged Property.” SUF
2    at No. 6.
3            On or about November 1, 2013, Plaintiff received two property claim insurance
4    payments from Nationwide, the casualty insurer for her property. Those two checks
5    totaled $501,389.50 and were made jointly payable to Plaintiff, BANA, and Greenspan.
6    SUF at No. 7. Plaintiff claims that she had previously requested a payoff quote because
7    she wanted to curtail the mortgage, and that on or about November 25, 2013, she went
8    in person to BANA’s Redding, California branch to do so. According to Plaintiff, she was
9    told that payment could not be made at the branch. Plaintiff states that a branch
10   employee helped her send both checks to the “proper department,” presumably BANA’s
11   mortgage servicing division. Pl.’s Decl., ECF No. 59-1, ¶¶ 10, 12.2 According to Plaintiff,
12   both she and Greenspan had endorsed the checks. See Pl.’s Dep., Ex. A. to Decl. of
13   David S. Reidy, 104:8-15.
14           According to BANA, when it contacted Plaintiff on November 26, 2013, about
15   what she intended to do with the property, she indicated she planned to rebuild. SUF at
16   No. 9; see Parker Decl., ECF No. 35-5, ¶ 24, Ex. 7. While Plaintiff denied at deposition
17   that she had made any definitive decision in that regard, even she conceded that she
18   was considering rebuilding. Pl. Dep., 133:21-23.
19           Although the decision on how to apply the proceeds was ultimately one for BANA
20   to make under the terms of the Deed of Trust, at a minimum it needed to determine what
21   the mortgagee, here Plaintiff, wanted to do. Given Plaintiff’s stated desire to rebuild, it is
22   undisputed that BANA sent Plaintiff a letter on November 26, 2013, the same day its
23   representative spoke to Plaintiff, with a waiver and release of lien for each prospective
24   contractor to sign in order for BANA to release funds to rebuild. SUF at No. 10.
25
             2
               Defendant BANA has filed various objections to Plaintiff’s Declaration, as well as to certain
26   exhibits submitted by Plaintiff in opposing its motion. ECF No. 61-1. To the extent that this Memorandum
     and Order relies on any portion of Plaintiff’s Declaration to which objections are interposed, or cites
27   exhibits subject to objection, those objections are overruled. Otherwise, the Court need not rule upon
     matters upon which its decision does not rest and it accordingly declines to rule upon the remainder of
28   BANA’s objections.
                                                         3
1           After five unsuccessful attempts to reach her by telephone (id. at No. 12)
2    concerning the status of the retained insurance funds, BANA finally reached Plaintiff on
3    January 3, 2014, and told her she could either (a) provide a signed letter of intent
4    requesting that the insurance proceeds be applied to pay down her mortgage debt,
5    along with a release of interest by Greenspan; or (b) submit documents from a
6    contractor, including a W9 form, so that BANA could disburse funds for Plaintiff to use in
7    rebuilding. BANA’s records indicate that during the January 3, 2014 call, Plaintiff again
8    reiterated that she wanted to rebuild, explaining that demolition had just been completed
9    and that she just needed to choose a contractor among several she had in mind. Id. at
10   No. 13.
11          While awaiting further word from Plaintiff, BANA issued a check to Plaintiff on
12   January 7, 2014 in the amount of $212,962.17, made payable to Plaintiff and to
13   Greenspan, which represented the excess proceeds over the balance owing on
14   Plaintiff’s loan at that time. Plaintiff used those proceeds to purchase a new property in
15   Redding. Id. at Nos. 14-15.
16          On January 14, 2014, a BANA representative spoke to Plaintiff and explained to
17   her both why it had remitted the excess insurance proceeds and why it was holding the
18   remainder pending Plaintiff’s directive. BANA told Plaintiff to call 7-10 days before funds
19   were needed for the rebuild so that an inspection could be ordered and additional funds
20   released pending the outcome of that inspection. Id. at No. 16. Thereafter, on
21   January 27, 2014, Plaintiff told BANA that she was still doing groundwork for rebuilding
22   and that she did not have any timetable as to when work might be completed. Id. at
23   No. 17.
24          After hearing nothing from Plaintiff for some months, BANA called Plaintiff again
25   on December 9, 2014, inquiring again about the status of repairs. That same day, BANA
26   sent Plaintiff a letter stating that it had not received an update concerning the progress of
27   any work performed, confirming that BANA was holding some $288,437.13 in insurance
28   ///
                                                   4
1    proceeds, and asking Plaintiff to call BANA to schedule an inspection if work had been
2    performed and disbursements were needed. Id. at No. 18.
3            Although Plaintiff had still failed to notify BANA what she wanted done with the
4    proceeds, a law firm representing Plaintiff wrote to BANA on February 20, 2015,
5    objecting to BANA’s continued mortgage billings on the property. Reidy Decl., Ex. E.
6    Thereafter, BANA again tried to make follow-up contact with Plaintiff on March 25, 2015
7    about the status of any repairs, and during that call Plaintiff claimed, apparently for the
8    first time, that “I paid that house off.” SUF at No. 19. BANA informed Plaintiff that was
9    not the case and asked whether she had sent a letter of intent to pay off the loan, which
10   Plaintiff could not recall. BANA asked Plaintiff to check whether any such document had
11   indeed been submitted. Id.
12           On July 30, 2015, BANA again attempted to contact Plaintiff to ascertain her
13   intentions as to the use of the remaining insurance proceeds. BANA also sent a letter to
14   Plaintiff the same day confirming that it was holding those proceeds pending further word
15   from her. Thereafter, on August 6, 2015, August 25, 2015, and March 8, 2016, BANA
16   followed up with Plaintiff about what next steps would be taken as to the proceeds. Id. at
17   Nos. 21-22.
18           In the meantime, Plaintiff had made no payments on her technically outstanding
19   loan, causing BANA to eventually pursue foreclosure proceedings in March of 2016. In
20   addition to unpaid monthly payments, Plaintiff’s balance due swelled due to interest and
21   penalties, as well as charges for insurance, maintenance and inspection as levied by
22   BANA.
23           Even in the face of these foreclosure proceedings it is undisputed that BANA still
24   attempted to ascertain just what Plaintiff wanted to do. On June 6, 2016, BANA sent
25   another letter to Plaintiff advising her that it had still not received the required letter of
26   intent from Plaintiff to apply the insurance proceeds towards her mortgage loan, if that
27   was what she desired. BANA further counseled Plaintiff that it had not received a
28   release of interest from Greenspan, either. BANA advised Plaintiff that both the letter of
                                                      5
1    intent and release from Greenspan were required if she wanted the proceeds applied to
2    her loan.3 Id. at No. 23.
3            BANA tried to contact Plaintiff by telephone on at least three additional occasions
4    between August 16, 2016, and December 8, 2016, in order to ascertain her intention
5    concerning the remaining insurance proceeds. Id. at Nos. 24-25. BANA also sent
6    Plaintiff another letter on December 8, 2016, advising her that if she indeed wanted to
7    rebuild she needed to supply various documents before funds could be released for that
8    purpose. Id. at No. 26.
9            Plaintiff never provided BANA with the documentation it asked for to either apply
10   the funds to reduce the debt owing on her mortgage or to disburse funds to rebuild. Id.
11   at No. 27. Instead, Plaintiff filed the present lawsuit on December 29, 2016.
12

13                                                 STANDARD
14

15           The Federal Rules of Civil Procedure provide for summary judgment when “the
16   movant shows that there is no genuine dispute as to any material fact and the movant is
17   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v.
18   Catrett, 477 U.S. 317, 322 (1986). One of the principal purposes of Rule 56 is to
19   dispose of factually unsupported claims or defenses. Celotex, 477 U.S. at 325.
20           Rule 56 also allows a court to grant summary judgment on part of a claim or
21   defense, known as partial summary judgment. See Fed. R. Civ. P. 56(a) (“A party may
22   move for summary judgment, identifying each claim or defense—or the part of each
23   claim or defense—on which summary judgment is sought.”); see also Allstate Ins. Co. v.
24   Madan, 889 F. Supp. 374, 378-79 (C.D. Cal. 1995). The standard that applies to a
25   motion for partial summary judgment is the same as that which applies to a motion for
26   summary judgment. See Fed. R. Civ. P. 56(a); State of Cal. ex rel. Cal. Dep’t of Toxic
27             3
                 The fact that Greenspan was entitled to a ten percent cut of any insurance payment, and that
     Plaintiff had informed BANA that she planned to rebuild, justified the need for waiver and release
28   documents be provided before insurance proceeds could be released.
                                                           6
1    Substances Control v. Campbell, 138 F.3d 772, 780 (9th Cir. 1998) (applying summary
2    judgment standard to motion for summary adjudication).
3           In a summary judgment motion, the moving party always bears the initial
4    responsibility of informing the court of the basis for the motion and identifying the
5    portions in the record “which it believes demonstrate the absence of a genuine issue of
6    material fact.” Celotex, 477 U.S. at 323. If the moving party meets its initial
7    responsibility, the burden then shifts to the opposing party to establish that a genuine
8    issue as to any material fact actually does exist. Matsushita Elec. Indus. Co. v. Zenith
9    Radio Corp., 475 U.S. 574, 586-87 (1986); First Nat’l Bank v. Cities Serv. Co., 391 U.S.
10   253, 288-89 (1968).
11          In attempting to establish the existence or non-existence of a genuine factual
12   dispute, the party must support its assertion by “citing to particular parts of materials in
13   the record, including depositions, documents, electronically stored information,
14   affidavits[,] or declarations . . . or other materials; or showing that the materials cited do
15   not establish the absence or presence of a genuine dispute, or that an adverse party
16   cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1). The
17   opposing party must demonstrate that the fact in contention is material, i.e., a fact that
18   might affect the outcome of the suit under the governing law. Anderson v. Liberty Lobby,
19   Inc., 477 U.S. 242, 248, 251-52 (1986); Owens v. Local No. 169, Assoc. of W. Pulp and
20   Paper Workers, 971 F.2d 347, 355 (9th Cir. 1987). The opposing party must also
21   demonstrate that the dispute about a material fact “is ‘genuine,’ that is, if the evidence is
22   such that a reasonable jury could return a verdict for the nonmoving party.” Anderson,
23   477 U.S. at 248. In other words, the judge needs to answer the preliminary question
24   before the evidence is left to the jury of “not whether there is literally no evidence, but
25   whether there is any upon which a jury could properly proceed to find a verdict for the
26   party producing it, upon whom the onus of proof is imposed.” Anderson, 477 U.S. at 251
27   (quoting Improvement Co. v. Munson, 81 U.S. 442, 448 (1871)) (emphasis in original).
28   As the Supreme Court explained, “[w]hen the moving party has carried its burden under
                                                     7
1    Rule [56(a)], its opponent must do more than simply show that there is some
2    metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586. Therefore,
3    “[w]here the record taken as a whole could not lead a rational trier of fact to find for the
4    nonmoving party, there is no ‘genuine issue for trial.’” Id. at 587.
5           In resolving a summary judgment motion, the evidence of the opposing party is to
6    be believed, and all reasonable inferences that may be drawn from the facts placed
7    before the court must be drawn in favor of the opposing party. Anderson, 477 U.S. at
8    255. Nevertheless, inferences are not drawn out of the air, and it is the opposing party’s
9    obligation to produce a factual predicate from which the inference may be drawn.
10   Richards v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985), aff’d,
11   810 F.2d 898 (9th Cir. 1987).
12

13                                            ANALYSIS
14

15          A.     BANA Did Not Improperly Withhold Plaintiff’s Insurance Proceeds
16          Plaintiff’s Fifth Claim for Relief for breach of contract, her Sixth Claim for
17   conversion, her Seventh Claim for quiet title, and her Tenth Claim for violation of
18   California’s CCRAA all rely on the assertion that BANA improperly failed to apply the
19   insurance proceeds to pay down Plaintiff’s mortgage. See FAC, ¶¶ 75-77, 82, 87. The
20   Court finds that argument to be misplaced.
21          Plaintiff alleges that BANA breached the Deed of Trust by withholding the
22   insurance proceeds and attempting to collect money Plaintiff did not owe. FAC, ¶¶ 75-
23   77. Under the terms of the Deed of Trust, however, BANA was under no obligation to
24   apply the insurance proceeds to Plaintiff’s outstanding loan balance. As indicated
25   above, that instrument gives BANA the right, at its option, to apply funds either to reduce
26   the indebtedness or to restore or repair the property. SUF No. 6, Ex 2, ¶ 4. By issuing
27   payment on January 7, 2014, for the $212,952.17 exceeding the amount required to pay
28   off Plaintiff’s mortgage loan, BANA complied with its obligations under the Deed of Trust,
                                                     8
1    which requires that “any excess insurance proceeds over an amount required to pay all
2    outstanding indebtedness under the Note and this Security Instrument shall be paid to
3    the entity legally entitled thereto.” Id. at Ex. 2, ¶ 4.
4           With respect to the remaining insurance proceeds, it is undisputed that Plaintiff
5    neither rebuilt the property nor provided the documentation requested by BANA in order
6    to release funds. While conceding that point, Plaintiff nonetheless claims the funds
7    should have been used to pay down her loan. FAC, ¶ 76. The evidence is also clear,
8    however, that Plaintiff never made a formal request in that regard. Although Plaintiff
9    alleges she thought by sending the insurance checks to BANA she had paid off the
10   mortgage, the record shows that BANA advised her on multiple occasions after receiving
11   those checks that she had to make a formal election to either rebuild or to pay off the
12   mortgage, and she did neither. Moreover, while Plaintiff claims she went into BANA’s
13   Redding branch on November 25, 2013, with the intention to use the insurance proceeds
14   to pay off her loan (see Pl.’s Decl., ¶ 12), it is undisputed that she told BANA the very
15   next day that she planned to rebuild. SUF at No. 9.
16          Even more significantly, after March 25, 2015, when Plaintiff appears to have
17   advised BANA for the first time that she believed her loan had been paid off (SUF
18   No. 19), BANA has demonstrated that it repeatedly informed Plaintiff about the steps she
19   needed to take to apply the insurance proceeds to her mortgage debt. See, e.g., SUF
20   Nos. 10, 11, 13. It is undisputed that Plaintiff did nothing in the face of that advice.
21          Because BANA had the right under the Deed of Trust to make the ultimate
22   decision on the disposition of insurance proceeds, because BANA complied with the
23   requirements of the Deed of Trust by releasing funds in excess of Plaintiff’s mortgage
24   indebtedness to her, and because Plaintiff herself failed to take the steps necessary to
25   direct how the funds should be applied, there can be no breach of contract on BANA’s
26   part. See, e.g., Carma Developers, Inc. v. Marathon Dev. California, Inc., 2 Cal. 4th 342,
27   374 (1992) (“[I]f defendants were given the right to do what they did by the express
28   provisions of the contract there can be no breach.”); Cal. Civ. Code § 1644. Having
                                                      9
1    failed to establish the essential elements of a breach of contract claim BANA is therefore
2    entitled to summary judgment as to Plaintiff’s Fifth Claim for Relief.4
3            Like her breach of contract claim, Plaintiff’s Sixth Claim for Relief for conversion
4    also alleges that BANA improperly withheld Plaintiff’s insurance proceeds. As BANA
5    points out, however, in order to sustain a cause of action premised on conversion,
6    Plaintiff must prove 1) her right to possession of the property at issue; 2) BANA’s
7    conversion by a wrongful act or disposition of property rights; and 3) damages. Lee v.
8    Hanley, 61 Cal. 4th 1225, 1240 (2015). As indicated above, it is undisputed that BANA
9    distributed all excess insurance funds to Plaintiff in January 2014 and that she had no
10   right under the terms of the Deed of Trust to possession of the remaining funds,
11   particularly where she did nothing to direct disbursement of those funds even after being
12   repeatedly asked by BANA to do so.
13           Provisions similar to those permitting BANA to hold the funds pursuant to the
14   Deed of Trust have been upheld by numerous courts. See, e.g., Hopkins v. Wells Fargo
15   Bank, N.A., 2013 WL 2253837 at * 10 (E.D. Cal. 2013) (holding that plaintiff lacked the
16   right to possess insurance proceeds tendered to a bank pursuant to the deed of trust);
17   Wells Fargo Bank, N.A. v. Kuhn, 2015 WL 12655702 at * 1 (C.D. Cal. 2015) (because
18   borrower had no right to possess insurance proceeds under deed of trust, summary
19   judgment in favor of bank on conversion claim was granted). Because Plaintiff lacked
20   the fundamental right to possession of the insurance proceeds under the circumstances
21   here, she cannot establish a viable claim for conversion.
22           Plaintiff’s quiet title cause of action, as alleged in her Seventh Claim for Relief,
23   similarly alleges that Plaintiff had paid off her mortgage loan, despite the fact that the
24   undisputed evidence shows she did not. As indicated above, Plaintiff not only lacked the
25   right under the Deed of Trust to direct how funds should be applied, she also failed to
26           4
              Plaintiff’s argument that disputed facts arise because of BANA’s “alleged history of shady
     business practices,” and the contention that any decision on its part to hold Plaintiff’s funds for a rebuild
27   was not made in good faith, is no more than speculation under the facts of this particular case. Plaintiff
     cannot create a material issue of disputed fact through speculation alone and Plaintiff’s allegations in that
28   regard cannot carry the day.
                                                           10
1    take the steps required for BANA to accede to her request to either rebuild or curtail the
2    loan. The evidence shows that even after Plaintiff claims she sent the insurance checks
3    to BANA with the purported request that her loan be paid, she continued to express the
4    desire to rebuild, and was advised on numerous occasions how the withheld funds could
5    be released for that purpose. Moreover, after Plaintiff failed to take any action on that
6    front, it is equally clear that BANA told her both repeatedly and unequivocally that she
7    needed to submit an election to pay off the loan, as well as a release of any lien on
8    Greenspan’s part since Greenspan was also included as a payee on the insurance
9    disbursements.
10           Under those circumstances, Plaintiff cannot realistically claim that she paid off the
11   mortgage when she took no action in response to BANA’s requests. Because she has
12   therefore not paid the mortgage, she is not entitled to “quiet title” as to the property.
13   Miller v. Provost, 26 Cal. App. 4th 1703, 1707 (1994) (“a mortgagor of real property
14   cannot, without paying his debt, quiet his title against the mortgagee”); Leonard v. Bank
15   of America, 16 Cal. App. 2nd 341, 342-43 (1936) (“it is settled in California that a
16   mortgagor cannot quiet his title against the mortgagee without paying the debt
17   secured.”). BANA is accordingly entitled to summary adjudication as to Plaintiff’s quiet
18   title claim.
19           Finally, Plaintiff’s Tenth Claim for Relief, which alleges a CCRAA violation, also
20   depends on the assertion that Plaintiff had paid off her loan with BANA, and that BANA’s
21   reporting of the loan as past due was accordingly unlawful. The CCRAA prohibits a
22   person from “furnish[ing] information on a specific transaction or experience to any
23   consumer credit reporting agency if the person knows or should know the information is
24   incomplete or inaccurate.” Cal. Civ. Code § 1785.25; see Carvalho v. Equifax
25   Information Servs., LLC, 629 F.3d 876, 890-91 (9th Cir. 2010) (reported information is
26   inaccurate or incomplete if it is “patently incorrect, or because it is misleading in such a
27   way and to such an extent that it can be expected to adversely affect credit decisions.”).
28   ///
                                                    11
1           Again, because Plaintiff cannot establish that she paid off the loan, and because it
2    is undisputed that Plaintiff made no payments on the loan following the fire, she cannot
3    show that BANA’s credit reporting was inaccurate. While Plaintiff may argue she should
4    not have been expected to make payments given BANA’s retention of a sum at least
5    initially sufficient to pay off her loan entirely, the fact remains that it was entirely within
6    Plaintiff’s power to take action to avoid being placed in any sort of credit predicament,
7    and it is undisputed that she did nothing despite repeatedly being advised by BANA of
8    the steps she needed to take to have the loan paid. There can be no viable CCRAA
9    claim under those circumstances any more than a credible claim for either breach of
10   contract, conversion or quiet title can be established. BANA’s request for summary
11   judgment as to Plaintiff’s Tenth Claim for Relief is thus also GRANTED.
12          B.      Plaintiff Cannot Maintain a CLRA Claim
13          Plaintiff’s Ninth Claim for Relief alleges that BANA violated California’s CLRA by
14   sending “erroneous statements and demands for payment.” FAC, ¶ 93. Plaintiff also
15   claims that BANA took deceptive actions in servicing her loan, including assessing
16   interest and late fees when none was due, as well as charging Plaintiff for homeowner’s
17   insurance, property repairs, and inspections and photos, among other things. Id. at ¶ 95.
18          Despite these allegations, Plaintiff’s CLRA claim fails for the simple reason that
19   the statute has been held not to apply to mortgage loans. Instead, it “only applies with
20   respect to ‘transactions[s] intended to result of which result[] in the sale or lease of goods
21   or services to [a] consumer . . . ‘” Alborzian v. JPMorgan Chase Bank, N.A.,
22   235 Cal. App. 4th 29, 40 (2015) (quoting the CLRA at Cal. Civ. Code § 1770(a)).
23          The law is well settled that the CLRA does not apply to either mortgage loans or
24   to ancillary services related to such loans. Palestini v. Homecomings Financial, LLC,
25   2010 WL 3339459 at * 11 (S.D. Cal. 2010) (the CLRA is inapplicable to mortgage loans
26   and related ancillary services); Consumer Solutions REO, LLC v. Hillery,
27   658 F. Supp. 2d 1002, 1015-17 (N.D. Cal. 2009) (same). In claiming otherwise, Plaintiff
28   alleges that “BANA engaged in providing services to Plaintiff while it renegotiated,
                                                     12
1    evaluated, and awarded Plaintiff loan modifications,” relying, inter alia, on Hernandez v.
2    Hilltop Fin. Mortg. Inc,, 622 F. Supp. 2d 842, 851 (N.D. Cal. 2007). While Plaintiff did
3    receive loan modifications from BANA during the 2010-2012, those activities predate the
4    events giving rise to this lawsuit and do nothing to support Plaintiff’s CLRA claim here.
5    Hernandez therefore does nothing to support Plaintiff’s CLRA claim.
6           Plaintiff’s Ninth Claim for Relief accordingly cannot be maintained, and BANA is
7    entitled to summary judgment as to that claim.
8           C.     Plaintiff’s Rosenthal Act Claim Survives Summary Judgment
9           In support of her Second Claim, for violation of California’s Rosenthal Act, Plaintiff
10   alleges that BANA made harassing calls to Plaintiff and in so doing used false and
11   unconscionable means to collect or attempt to collect the purported debt. FAC, ¶¶ 44-
12   46. Plaintiff estimates that BANA made “well in excess of one thousand calls” to her two
13   cell phone numbers, even after she asked BANA to stop on “many” occasions. Id. at
14   ¶¶ 33, 36.
15          Under the Rosenthal Act, “every debt collector collecting or attempting to collect a
16   consumer debt shall comply with the provisions of Sections 1692b to 1692j” of the
17   federal Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692 et seq. Civ.
18   Code § 1788.17. Under Section 1692d, “[a] debt collector may not engage in any
19   conduct the natural consequence of which is to harass, oppress, or abuse any person in
20   connection with the collection of a debt,” including, at subsection (5), “[c]ausing a
21   telephone to ring or engaging any person in telephone conversation repeatedly or
22   continuously with intent to annoy, abuse, or harass any person at the called number.”
23   By expressly incorporating the standard under the federal FDCPA in defining liability for
24   the same conduct under state law, the scope of both statutory schemes appears
25   coextensive and the same analysis in assessing liability under the FDCPA also applies
26   to the Rosenthal Act. See Joseph v. J.J. MacIntryre Cos., LLC, 238 F. Supp. 2d 1158,
27   1168 (N.D. Cal. 2002).
28   ///
                                                   13
1           As indicated above Plaintiff’s FAC shows that she bases this Rosenthal Act claim
2    on allegations that BANA engaged in excessive calling even after she requested that
3    such calls stop. BANA, on the other hand, claims Plaintiff has failed to establish any
4    actionable misconduct of this nature on its part, let alone misconduct occurring within the
5    applicable limitations period.
6           The Rosenthal Act carries a one-year statute of limitations. Cal.Civ. Code
7    § 1788.17. According to BANA, any conduct preceding one year prior to the date
8    Plaintiff’s lawsuit was filed on December 29, 2016 is therefore time-barred. BANA goes
9    on to argue the no evidence of misconduct falling within the purview of that limited
10   statutory period has been identified. This effort on BANA’s part to minimize its
11   potentially actionable conduct under the Rosenthal Act, however, ignores the fact that
12   the Act’s statute of limitation may be extended through the so-called “continuing
13   violation” doctrine. As the court in Komarova v Nat. Credit Acceptance, Inc.,
14   175 Cal. App. 4th 324 (2009), noted, violations occurring over a continuing course of
15   harassing phone calls are not barred by the statute of limitations. Id. at 343-44; see also
16   Joseph v. J. J. Macintyre Companies, LLC, 281 F. Supp. 2d 1156, 1161 (N.D. Cal. 2003)
17   (applying the continuing violation doctrine in a Rosenthal Act action where repeated
18   harassing phone calls occurred as well as a single call late at night).
19          The case law provides no clear guidance with respect to how many calls are
20   needed for a defendant’s conduct to constitute “harassment” under the Rosenthal Act.
21   See Crockett v. Rash Curtis & Assocs., 929 F. Supp. 2d 1030, 1032 (N.D. Cal. 2013)
22   (“No bright-line rule guides courts in determining which conduct fails to establish
23   harassment as a matter of law, but courts have found call volumes similar to the 22 at
24   issue here to state a claim for relief . . . ”)
25          With these general principles in mind, the Court turns to the case at hand. There
26   is a sharp divergence in how the parties characterize the calls. The operative FAC, as
27   indicated above, suggests that more than a thousand calls were made by BANA in
28   attempting to collect its debt. FAC , ¶¶ 33, 36. According to Plaintiff, BANA called her
                                                       14
1    repeatedly until 2016, to the extent that she stopped answering her phone entirely due to
2    the frequency of the calls. Plaintiff claims she eventually secluded herself at home “due
3    to the stress of BANA’s endless harassment.” Pl.’s Decl., ¶¶ 20, 24. If Plaintiff is given
4    the benefit of the doubt with respect to those claims, as summary judgment principles
5    would appear to mandate, the Court cannot rule out a pattern of harassment triggering
6    applicability of the “continuing violation” doctrine. If the Court does that, BANA’s
7    collection attempts going back to its very first collection efforts after Plaintiff failed to
8    make a disbursement election one way or the other have to be considered. Since the
9    evidence shows that BANA was operating from the onset with the assumption that
10   Plaintiff wished to rebuild and that accordingly the remaining insurance funds were to be
11   reserved for that purpose,5 one would expect that collection calls may well have started
12   sometime in early-to-mid 2014.6
13           Perhaps tellingly, BANA has not offered any evidence as to either when the calls
14   started or how frequently they were at the onset. From counsel’s letter of May 15, 2019
15   (Reidy Decl., Ex F), we only know that BANA placed some 51 calls (and 42 apparent
16   voice mail messages) to Plaintiff at her cell phone ending in -2448 between October 6,
17   2015 and December 1, 2016, and three calls to the -8550 number between November 4,
18   2014 and May 3, 2016. Even aside from the fact that those records are no doubt
19   incomplete with respect to BANA’s post-fire collection activities, whether or not that
20   volume of calls is harassing raises triable issues not amenable to determination on
21   summary judgment.
22           In addition, whether or not Plaintiff consented to the calls also raises triable
23   issues. It is undisputed that Plaintiff had initially consented to being called at both of her
24
             5
               As indicated above, BANA’s call logs indicate that Plaintiff had initially reiterated on several
25   occasions that her intent was to rebuild, and it was not until March of 2015 that she gave any firm
     indication otherwise when she told BANA she thought she had already “paid off” the property.
26
              6
                It also bears noting that Plaintiff was in default on her mortgage with BANA even before the
27   Clover fire destroyed her residence. BANA’s records indicate she had made no payments for a full year
     beforehand (SUF at No. 3), which make the likelihood of calls at a date closer to the September 2013 fire
28   even greater.
                                                            15
1    cell phone numbers in connection with pre-fire loan modification requests. See SUF
2    Nos. 31, 33. Plaintiff claims, however, that at various points between November 2013
3    and June of 2014, she requested that BANA stop contacting her with respect to her
4    mortgage loan given her belief that she had already “paid it off” in November 2013. Pl.’s
5    Decl., ¶ 16. In addition, Plaintiff’s counsel sent a cease and desist letter to BANA on
6    February 20, 2015, demanding that BANA “immediately cease and desist all collection
7    activity.” See Reidy Decl., Ex. E. While BANA claims that this language is not specific
8    enough to revoke Plaintiff’s prior consent, at a minimum there is a triable issue of fact
9    given both the letter and Plaintiff’s own assertions that she had repeatedly asked BANA
10   not to call. Therefore, to the extent that BANA continued calling thereafter, the Court
11   cannot foreclose liability under the Rosenthal Act. Indeed, it was not until after a
12   December 6, 2016, phone call wherein Plaintiff requested that BANA stop calling her on
13   her cell phone that it is undisputed that no further phone calls from BANA were made.
14   SUF at Nos. 37, 38.
15          In sum, there are too many unanswered questions, and potential factual issues,
16   for this Court to grant summary adjudication as to Plaintiff’s Rosenthal Act claims.
17   BANA’s request for summary judgment as to Plaintiff’s Second Claim for Relief is
18   accordingly DENIED.
19          D.     Plaintiff’s Negligence Claim Fails
20          It is axiomatic that a negligence claim requires “a legal duty to use reasonable
21   care.” See Mendoza v. City of L.A., 66 Cal. App. 4th 1333, 1339 (1998). The stated
22   basis of Plaintiff’s Third Claim for Relief, which alleges negligence, is that BANA “owed a
23   duty to Plaintiff with regard to the manner of debt collection practices,” which BANA
24   allegedly breached when it tried to collect on Plaintiff’s loan. FAC, ¶¶ 63-64.
25          The problem with this argument is that a loan servicer owes no duty to the
26   borrower of the loan it is servicing. Castaneda v. Saxon Mortg. Servs., 687 F. Supp. 2d
27   1191, 1198 (E.D. Cal. 2009). More generally, “in the context of negligence suits, debt
28   ///
                                                   16
1    collectors do not owe a duty of care to debtors in the collection of consumer debts.”
2    Montegna v. Ocwen Loan Servicing, LLC, 2017 WL 4680168 at * 11 (S.D. Cal. 2017).
3           It is undisputed that BANA’s acts directed to Plaintiff were made in its capacity as
4    the servicer of Plaintiff’s mortgage. See SUF No. 2. While courts in some contexts have
5    recognized an exception to the general rule barring negligence claims where a servicer
6    acts wholly outside its customary role in servicing the role, no such evidence is present
7    here. To the extent that Plaintiff relies on cases imposing a duty of care on lenders in
8    the context of loan modification reviews, for example, those cases are inapposite since
9    this case does not hinge on any such modification. See, e.g., Jolley v. Chase Home
10   Finance, LLC, 213 Cal. App. 4th 872 (2013); Alvarez v. BAC Home Loans Servicing,
11   L.P., 228 Cal. App. 4th 941 (2014). Summary judgment as to Plaintiff’s negligence claim
12   is therefore proper.
13          E.     BANA did not Violate Plaintiff’s Right to Privacy
14          In her Fourth Claim for Relief, Plaintiff contends that BANA intruded upon her
15   reasonable expectation of privacy by calling her to collect a debt she did not owe. FAC,
16   ¶ 69. To establish an invasion of privacy claim, however, Plaintiff must prove that BANA
17   intentionally “intrud[ed] into a private place, conversation or matter . . . in a manner that
18   is highly offensive to a reasonable person.” Marseglia v. JPMorgan Chase Bank,
19   750 F. Supp. 2d 1171, 1176 (S.D. Cal. 2010) (quoting Taus v. Loftus, 40 Cal. 4th 683,
20   725 (2007).
21          Plaintiff offers no opposition to BANA’s claim that the circumstances of this case
22   demonstrate, as a matter of law, that no “offensive” communications have been identified
23   that give rise to an actionable claim for invasion of privacy. BANA’s request for summary
24   adjudication as to Plaintiff’s Fourth Claim for Relief is therefore proper and will be
25   GRANTED.
26   ///
27   ///
28   ///
                                                    17
1           F.     Plaintiff’s Intentional Infliction of Emotional Distress Claim Fails in
                   the Absence of any Extreme or Outrageous Conduct
2

3           In Support of her Eighth Claim for Relief for Intentional Infliction of Emotional

4    Distress (“IIED”), Plaintiff alleges that BANA “acted with extreme and outrageous

5    conduct by attempting to collect on a loan that was paid in full, initiating foreclosure

6    proceedings against the Property, and continuously calling and harassing Plaintiff.”

7    FAC, ¶ 89. To establish a viable claim for IIED, Plaintiff must show 1) extreme and

8    outrageous conduct by BANA with the intention of causing, or reckless disregard of

9    causing emotional distress; 2) Plaintiff’s severe or extreme emotional distress as a

10   result; and 3) actual and proximation causation of that distress by BANA’s outrageous

11   conduct. Cervantes v. J.C. Penney, 24 Cal. 3d 579, 593 (1979). To be actionable, the

12   conduct in question have been “so extreme as to exceed all bounds of that usually

13   tolerated in a civilized community.” Davidson v. City of Westminster, 32 Cal. 3d 197, 209

14   (1982).

15          The Court agrees with BANA that no such conduct has been identified here. To

16   the contrary, BANA’s contacts with Plaintiff appear to have been within the scope of

17   ordinary loan servicing. Even if BANA’s collection activities were upsetting to Plaintiff,

18   they do not support a claim for IIED. See Farrell v. Boeing Employees Credit Union,

19   2017 WL 446888 at * 2 (N.D. Cal. 2017) (dismissing IIED claim based on wage

20   garnishment, finding that such conduct could not be deemed outrageous). As the Farrell

21   Court noted, “[d]ebt collection, but its nature, causes the debtor emotional distress;

22   however, such conduct is only outrageous if it goes beyond all reasonable bounds of

23   decency.” Id.

24          In opposition, Plaintiff does not dispute the applicability of this standard. She

25   simply alleges that state law standards for proving the severity of her emotional distress

26   damages should not apply, citing cases holding to that effect in the context of claims

27   arising under the FDCPA. See, e.g., Alonso v. Blackstone Financial Group LLC,

28   962 F. Supp. 1188, 1201 (E.D. Cal. 2013); Nelson v. Equifax Information Servs.,
                                                   18
1    522 F. Supp. 2d 1222, 1235 (C.D. Cal. 2007). That does not address the fundamental
2    question of whether “outrageous behavior” exceeding “all bounds of that usually
3    tolerated in a civilized community” (Davidson, 32 Cal. 3d at 209) has been identified in
4    the first instance. The Court finds that the circumstances of the present case
5    demonstrate no such outrageous behavior, and BANA is entitled to summary judgment
6    as to Plaintiff’s Eighth Claim for Relief.
7            G.      Plaintiff has not Established any TCPA Violation
8            The TCPA prohibits any person from placing autodialed calls to cell phones
9    absent the express prior consent of the called party. 47 U.S.C. § 227(b)(1)(A); Meyer v.
10   Portfolio Recovery Assoc., LLC, 707 F.3d 1036, 1043 (9th Cir. 2012). Plaintiff alleges
11   that BANA violated the TCPA when it placed autodialed calls to her cell phone numbers
12   ending in -8550 and -2448. FAC, ¶¶ 16, 52-58. Because the evidence reflects that only
13   manual calls were to Plaintiff’s two cell phones, and since the statute express requires
14   that calls be made on an autodialer in order to trigger liability, Plaintiff’s TCPA claim
15   necessarily fails.
16           Within the applicable four-year limitations period (see 28 U.S.C. § 1658(a)), BANA
17   placed calls to the -8550 number between January 2013 and May 2016 (SUF No. 32),
18   and to the number ending -2448 between August 2014 and December 2016.7 Id. at
19   No. 35. BANA’s Home Base calls log system lists the relevant calls as “manual,” not
20   “dialer” calls, and each manual entry lists the individual who placed the call. Id. at
21   No. 29. There is no evidence beyond mere speculation8 that any call to either of
22   Plaintiff’s numbers was placed using an autodialer, as required by the TCPA. 47 U.S.C.
23   ///
24           7
              Significantly, too, and in any event, during the course of receiving written Requests for Mortgage
     Assistance from Plaintiff, BANA obtained written consent from Plaintiff to call both numbers in 2012. SUF
25   Nos. 31, 33.
26           8
               Plaintiff suggests, for example, that because she heard “clicks” and “beeps” when answering
     calls from BANA, a disputed question of fact arises with respect to whether an autodialer was used. See
27   Pl.’s Opp. ECF No. 59, 21:1-9. That is no more than speculation, however, and speculation alone cannot
     create a triable issue of fact precluding summary judgment. Richards v. Nielsen Freight Lines,
28   602 F. Supp. at 1244-45.
                                                          19
1    § 227(b)(1)(A). BANA is therefore entitled to summary judgment as to Plaintiff’s TCPA
2    claim.9
3

4                                                   CONCLUSION
5

6              Based on the foregoing, Defendant BANA’s Motion for Summary Judgment (ECF
7    No 49) is DENIED with respect to Plaintiff’s Second Claim for Relief, for violation of
8    California’s Rosenthal Act, but otherwise is GRANTED. Defendant BANA’s Motion for
9    Sanctions as to Rule 11 for Plaintiff’s failure to dismiss her TCPA claim (ECF No. 51) is
10   also GRANTED, and sanctions in the amount of $1,500.00 are assessed jointly and
11   severally against Plaintiff and her counsel and must be paid to BANA’s counsel of record
12   not later than thirty (30) days after this Memorandum and Order is electronically filed.
13             IT IS SO ORDERED.
14   Dated: April 6, 2020
15

16

17

18

19
20

21
               9
                 After filing the instant motion for summary judgment, BANA filed an additional Motion for
22   Sanctions under Rule 11 on June 26, 2019. ECF No. 51. That Motion was predicated on Plaintiff’s failure
     to dismiss her TCPA claim as factually unsupported despite numerous requests that she do so. The
23   evidence shows, for example, that BANA’s counsel wrote two letters requesting dismissal and citing the
     lack of any evidence that an autodialer was used to call Plaintiff. See April 30, 2019 and May 5, 2019
24   letters attached to the Reidy Decl., ECF No. 49-2, at pp. 78-81, 89-92. The only response from Plaintiff’s
     counsel was an email citing a February 20, 2015 letter from previous counsel instructing BANA to
     “immediately cease and desist all collection activity.” Id. at 83-87. As BANA pointed out in response,
25   however, that demand has nothing to do with whether calls were made by an autodialer as the TCPA
     requires to trigger liability. In addition, Plaintiff failed to file any opposition to BANA’s Motion for Sanctions,
26   despite BANA’s own filing of a Statement of Non-Opposition. ECF No. 56. Under those circumstances,
     the Court believes sanctions for Plaintiff’s continuing failure to dismiss her TCPA claim and to force
27   Plaintiff to file for summary judgment as to that claim is appropriate. BANA’s Motion (ECF No. 51) will
     accordingly be GRANTED and the Court has determined that sanctions in the amount of $1,500.00
28   against Plaintiff and her counsel are proper after considering all the evidence.
                                                              20
